988 P.2d 451 (1999)
164 Or. App. 174
In the Matter of the Compensation of Garrett W. Crawford, Claimant.
MENASHA CORPORATION and Lumbermans Mutual Casualty Company, Petitioners,
v.
Garrett W. CRAWFORD, Respondent.
(98-03327; CA A105040)
Court of Appeals of Oregon.
Argued and Submitted October 14, 1999.
Decided November 10, 1999.
Jerald P. Keene argued the cause and filed the brief for petitioners.
Michael Stebbins, North Bend, argued the cause and filed the brief for respondent.
Before EDMONDS, Presiding Judge, and ARMSTRONG and KISTLER, Judges.
PER CURIAM.
Reversed and remanded for reconsideration in light of Fred Meyer, Inc. v. Bundy, 159 Or.App. 44, 978 P.2d 385, rev. allowed 329 Or. 318 (1999).